Citation Nr: 0702124	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  97-26 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD) prior to 
October 4, 2001 and in excess of 30 percent for PTSD between 
October 4, 2001, and October 6, 2004.

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss prior to June 10, 1999, and a rating 
in excess of 10 percent as of June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 1997, the RO granted service connection for PTSD and 
denied a claim for a compensable rating for service-connected 
bilateral hearing loss.  The veteran appealed the issues of 
entitlement to an initial evaluation in excess of 10 percent 
for PTSD and a compensable rating for bilateral hearing loss.  
In November 2001, the RO increased the veteran's rating for 
PTSD to 30 percent, effective October 4, 2001, and increased 
the veteran's rating for bilateral hearing loss to 
10 percent, effective June 10, 1999.  

In October 2002, the appellant testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record. 

In an October 2005 rating decision, the RO assigned a 
100 percent initial staged rating for PTSD effective October 
6, 2004.  As this is the highest disability rating available 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), 
this part of the appeal is moot and no longer in appellate 
status.

In March 2006, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished. 

2.  PTSD prior to October 4, 2001, was manifested by definite 
impairment of social and industrial adaptability with 
exaggerated startle responses, increased irritability and 
recurrent nightmares with chronic sleep impairment requiring 
medication.

3.  PTSD effective October 4, 2001, to October 6, 2004, was 
manifested by sleep disturbance, nightmares, suicidal 
thoughts, depression with serious symptoms regarding problems 
with maintaining friendships and unable to keep a job due to 
his difficulty of being with others. 

4.  Audiometric testing in November 1996 revealed Level IV 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  

5.  Audiometric testing in March 1997 was not valid due to 
inconsistent results that indicated possible malingering on 
the veteran's part.  

6.  Audiometric testing in May 2000 revealed Level II hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.  

7.  Audiometric testing in October 2001 revealed Level III 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.  

8.  Audiometric testing in April 2006 revealed Level III 
hearing acuity in the right ear and Level IV hearing acuity 
in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial evaluation, but no 
more, for post-traumatic stress disorder prior to October 4, 
2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for a 70 percent initial evaluation, but no 
more, for post-traumatic stress disorder from October 4, 
2001, to October 6, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 

3.  The criteria for a compensable rating for bilateral 
hearing loss prior to June 10, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-6110 
(1998), and 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100, 
4.86 (2006).

4.  The criteria for a rating in excess of 10 percent on and 
after June 10, 1999, for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 1160, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 
6100, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.  The claims were last readjudicated in the September 
2005 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran's claim for a higher evaluation 
for his service-connected PTSD arises out of an initial 
rating.  See Fenderson, supra.  The veteran's claim for an 
increased evaluation for bilateral hearing loss, however, 
arises from an established rating.  See Francisco, supra.



III.  PTSD

The Board notes that the rating criteria for evaluating 
psychiatric disabilities were revised, effective November 7, 
1996.  The veteran filed his claim in October 1996, when the 
old criteria were in effect.

A.  Previous Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1995).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1995).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1995).

Prior to revision, the Rating Schedule provided that PTSD 
warranted a 30 percent rating for definite impairment of 
social and industrial adaptability.  Considerable impairment 
of social and industrial adaptability warranted a 50 percent 
rating.  Symptomatology such as to produce severe impairment 
of social and industrial adaptability warranted a 70 percent 
rating, and active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability warranted a 
100 percent rating.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative " in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c) (West 2002).

B.  Revised Rating Criteria

As noted previously, effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  The new rating criteria for PTSD are found at 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 

Under the new criteria for PTSD, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Board notes that the VA General Counsel recently held 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the regulation 
identifies the types of claims to which it applies.  If the 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions only from their 
effective date.

Furthermore, the Board notes that the GAF scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  [Citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score from 21 to 30 is indicative of behavior 
which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

C.  Evidence prior to November 7, 1996

After a review of the evidence dated prior to November 7, 
1996, the Board finds that a 30 percent initial rating is 
warranted, but no more.  The VA outpatient treatment records 
dated since July 1996 indicate that the veteran had no more 
than definite impairment of social and industrial 
adaptability.  

VA psychiatric treatment records dated during 1996 indicate 
that the veteran was treated for symptoms of PTSD.  The 
veteran had reported flashbacks of service, and he was 
treated with antidepressants.  He also had difficulty 
sleeping.  According to a July 1996 VA psychiatric treatment 
record, the veteran was diagnosed with untreated PTSD with 
depression and anxiety.  He was prescribed 50 milligrams of 
Trazodone in order to help him sleep.  Subsequent treatment 
records in August 1996 reveal that the veteran frequently 
argued with his family.  No GAF score was provided with the 
VA psychiatric treatment records dated prior to November 7, 
1996.

While the evidence supports a finding of definite impairment, 
the evidence does not more nearly approximate considerable 
impairment.  The veteran had been described as short tempered 
and irritable.  The evidence also showed that the veteran had 
difficulty sleeping, and was prescribed medicine to treat 
this.  Nevertheless, there is no indication that the veteran 
was a danger to others or was unable to work as a result of 
his PTSD.  

The Board notes that, in his May 2002 substantive appeal, the 
veteran indicated that he believed that a 30 percent rating 
for PTSD was appropriate since the time he filed his claim in 
1996, which would indicate that he is satisfied with the 
award of the 30 percent evaluation.  In sum, the Board finds 
that this evidence represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).

D.  Revised criteria effective November 7, 1996

The Board further finds that a rating in excess of 30 percent 
for PTSD is not warranted under the revised regulations 
effective November 7, 1996, through October 4, 2001, because 
the evidence during this period does not more nearly 
approximate the criteria for the next highest rating.  The 
evidence does not show that the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

According to a March 1997 VA psychiatric examination report, 
the veteran was evaluated for PTSD.  The examiner noted on 
examination that the veteran spoke in a goal-directed 
fashion.  His affect was fully ranged, appropriate to 
content.  Most of the affect was isolated from the content of 
thought.  There were little hints at sadness and anxiety 
during the interview, but the veteran quickly moved away from 
that.  He was cooperative.  He was hard of hearing and had to 
cock his head in a direction so that he could hear better.  
There were no soft signs of psychosis, no delusional or 
hallucinatory experience elicited.  He used language 
abstractly.  Cause and effect thinking was maintained.  No 
suicidal or homicidal ideation was elicited.  On formal 
testing, the veteran could estimate the passage of time 
during the interview.  Recent and remote memory were grossly 
intact.  He was oriented to time, place, and person.  
Judgment was adequate for the situation.  Based on the 
examination, the examiner discussed that the veteran seemed 
to suffer from PTSD.  He had a number of stressors including 
participation in atrocities that was apparently widespread in 
his unit.  He had recurrent nightmares and exaggerated 
startle responses, increased irritability, and difficulty 
with sleep.  It appeared as if the veteran was quite avoidant 
of these memories and he would not discuss them with anyone.  
The smell of rancid meat particularly evoked a response from 
him.  The veteran also suffered from grieving and loss of his 
former healthy self as secondary to the inguinal 
herniorrhaphy that did not go well in 1994.  This was a big 
change in his life.  The veteran was now sober and his 
alcohol abuse was under control.  Based on the above, the 
examiner diagnosed the veteran with chronic PTSD.  The 
examiner determined that the veteran had a global assessment 
of functioning (GAF) score of 65 related to PTSD.  His 
overall GAF was 60.  The veteran was competent for VA 
purposes.  

The Board finds that this evidence does not more nearly 
approximate the criteria for a 50 percent rating under 
Diagnostic Code 9411.  Even if the Board were to apply the 
veteran's overall GAF score of 60, this only reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

The Board finds, however, that a 70 percent staged initial 
rating, but not higher, is warranted from October 4, 2001 
through October 6, 2004.  The evidence during this period 
more nearly approximates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

This finding is supported by an October 4, 2001, VA 
psychiatric examination report.  The examiner diagnosed the 
veteran with PTSD with depression and a GAF score of 
approximately 50, which reflected serious symptoms regarding 
problems with maintaining friendships and unable to keep a 
job due to his difficulty of being with others.  The veteran 
reported that he had not been able to hold a job for the last 
seven years because he could not focus and he easily became 
irritated and angry at others.  His last position was a meat 
cutter at a grocery store.  The veteran's spouse reported 
that the veteran's irritability had worsened since September 
11, 2001, although she added that it had been progressively 
worsening prior to that.  Based on the psychiatric 
examination, the examiner observed that the veteran appeared 
to be truthful, and was not exaggerating his symptoms.  The 
veteran reported intermittent suicidal thoughts but denied 
any active suicidal or homicidal ideation.  The examiner 
assessed the veteran with ongoing problems with PTSD, for 
which he had had sporatic treatment in the past.  The veteran 
had been in little or no treatment for the last several years 
reporting symptomatology to be quite worse over the last two 
years with symptoms quite severe.  The veteran had also 
resumed his alcohol use on a daily basis and appeared to be 
drinking an excessive amount of alcohol, which concerned his 
spouse.

Despite the veteran's increased impairment, the Board finds 
that during the period from October 4, 2001, to October 6, 
2004, the evidence does not more nearly approximate total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Accordingly, the Board finds that a 30 percent rating is 
warranted prior to prior to October 4, 2001; and that a 
70 percent rating is warranted from October 4, 2001, to 
October 6, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

As noted above, the RO has assigned a 100 percent staged 
initial rating effective October 6, 2004, and as this is the 
highest available rating pursuant to Diagnostic Code 9411 
(2006). 

IV.  Hearing loss

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  During 
the pendency of this appeal, regulatory changes amended the 
Schedule, to include the rating criteria for evaluating 
hearing loss.  The amendments became effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1998). 

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100- 
6110 (1998), and 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2006).

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment based on Puretone 
Threshold Average and Speech Discrimination." See 64 Fed. 
Reg. 25202 (May 11, 1999); 38 C.F.R. § 4.85, Table VI (2000).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, Diagnostic Code 6100, regardless 
of the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  
The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85.

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, or 4000 Hertz) are 55 decibels or more, or 
where the puretone threshold is 30 decibels or less at 1000 
Hertz) and 70 decibels or more at 2000 Hertz.  The amendment 
notes that they are an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  See 61 Fed. Reg. 25203 (May 
11, 1999).  The veteran's bilateral hearing loss will be 
evaluated pursuant to the law in effect on and after June 10, 
1999).  It must be noted the evidence of record indicates 
that the veteran's bilateral hearing loss pattern does not 
fit the requirements of an unusual pattern of hearing 
impairment.

The provisions of 38 C.F.R. § 4.86, as in effect prior to 
June 10, 1999, only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current criteria for evaluating hearing impairment 
provide that hearing tests will be conducted without hearing 
aids.  38 C.F.R. § 4.85(a).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 
38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations 
(in percentages).  The table is applied separately for each 
ear to derive the values used in Table VII.  Table VII 
prescribes the disability rating based on the relationship 
between the values for each ear derived from Table VI.  See 
38 C.F.R. § 4.85.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial compensable evaluation for bilateral 
hearing loss disability prior to June 10, 1999, and in excess 
of 10 percent thereafter.  

A November 1996 VA audiological examination report reveals 
the following results:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
75
90
LEFT
30
35
70
85

The November 1996 VA audiological results establish that the 
veteran had an average puretone threshold of 64 in the right 
ear with 80 percent discrimination.  The left ear has an 
average puretone threshold of 55 with 92 percent 
discrimination.  From Table VI of 38 C.F.R.  § 4.85, a Roman 
Numeral IV is derived for the right ear and Roman Numeral I 
for the left ear.  

A noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I with column IV (since 
the left ear is the "better ear.")  Thus, the preponderance 
of the evidence is against a compensable evaluation for 
bilateral hearing loss based on this audiological report.  

A March 1997 VA audiological examination report reveals the 
following results:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
70
95
LEFT
30
40
75
85

The average loss was 63 in the right ear and 58 in the left 
ear.  The veteran's speech discrimination score on the 
Maryland CNC word list was listed as zero percent in the 
right ear - although the examiner noted that the veteran may 
have been malingering, the examiner indicated that the result 
was less than 94 percent, and 96 percent in the left ear.  
From Table VI of 38 C.F.R.  § 4.85, a Roman Numeral II is 
derived for the right ear and Roman Numeral II for the left 
ear.  

In a January 1998 addendum written by the clinical 
audiologist who performed the March 1997 examination, the 
clinical audiologist wrote that she did not believe that the 
veteran was giving his best/full effort on the speech 
audiometry section of the audiological evaluation due to the 
fact that it was unlikely (with the amount of puretone 
hearing sensitivity available to the veteran in the right 
ear) that he would not be able to respond to a minimum of 25-
50 percent of the words presented.  The puretone results were 
very reliable and immitance testing agreed with the level of 
puretone sensitivity.  Thus, the majority of the evaluation 
was appropriate and accurate.  The Board, therefore, finds 
the results of this test suspect.  As a result, it will not 
consider the results of this audiological test.  

A May 2000 VA audiological examination report reveals the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
60
90
LEFT
20
25
35
75
85

The results establish that the veteran has an average 
puretone threshold of 50 in the right ear with 84 percent 
discrimination.  The left ear has an average puretone 
threshold of 55 with 96 percent discrimination.  From Table 
VI of 38 C.F.R.  § 4.85, a Roman Numeral II is derived for 
the right ear and Roman Numeral I for the left ear.  A 
noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I with column II (since 
the left ear is the "better ear.")  Thus, the preponderance 
of the evidence is against a compensable evaluation for 
bilateral hearing loss based on this audiological report.  

An October 2001 VA audiological examination report reveals 
the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
75
85
LEFT
35
40
45
70
85

The results establish that the veteran has an average 
puretone threshold of 66 in the right ear with 84 percent 
discrimination.  The left ear has an average puretone 
threshold of 60 with 96 percent discrimination.  From Table 
VI of 38 C.F.R.  § 4.85, a Roman Numeral III is derived for 
the right ear and Roman Numeral II for the left ear.  A 
noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row II with column III 
(since the left ear is the "better ear.")  Thus, the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss based on this 
audiological report.  

An April 2006 VA audiological examination report reveals the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
85
LEFT
15
30
30
75
80

The results establish that the veteran has an average 
puretone threshold of 44 in the right ear with 76 percent 
discrimination.  The left ear has an average puretone 
threshold of 54 with 80 percent discrimination.  From Table 
VI of 38 C.F.R.  § 4.85, a Roman Numeral III is derived for 
the right ear and Roman Numeral IV for the left ear.  A 
noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row III with column IV 
(since the right ear is the "better ear").  Thus, the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss based on this 
audiological report.  

Based on the foregoing evidence, the Board finds that a 
compensable rating is not warranted prior to June 10, 1999, 
for bilateral hearing loss.  The Board also finds that the 
evidence does not support a rating in excess of 10 percent 
effective June 10, 1999.  In fact, it appears that the RO 
misapplied Table Via, which became effective on June 10, 
1999, when it assigned the 10 percent rating in the November 
2001 decision.  The Board notes that 38 C.F.R. § 4.85(c) 
indicates that Table VIa is applicable only when the examiner 
certifies that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  The Board notes that 
there is no indication that an examiner certified that the 
use of the speech discrimination test was not appropriate, 
and the criteria for 38 C.F.R. § 4.86 are not applicable to 
this case.  Nevertheless, the issue of the validity of the 
RO's November 2001 decision to assign a 10 percent rating 
effective June 10, 1999, is not before the Board.

The Board is aware of the veteran's multiple complaints about 
not being able to hear well; however, it must be reiterated 
that disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet.  App. at 349.  There was no indication the audiological 
evaluations produced test results which were invalid, except 
for the November 1997 examination report in which the 
examiner noted that the veteran appeared to be malingering.  
The veteran provided credible testimony at the October 2002 
videoconference hearing before the undersigned.  
Nevertheless, the clinical findings establish that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss disability prior to 
June 10, 1999, or in excess of 10 percent thereafter.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

The Board regrets that a more favorable determination could 
not be made in this case.  If the veteran feels his hearing 
loss has worsened at a later date, he may file a new claim 
for an increased evaluation.  




ORDER

A 30 percent initial staged rating for PTSD, for the period 
prior to October 4, 2001, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A 70 percent initial staged rating for PTSD, for the period 
from October 4, 2001, through October 6, 2004, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A compensable evaluation prior to June 10, 1999, for 
bilateral hearing loss is denied. 

An evaluation in excess of 10 percent effective June 10, 
1999, for bilateral hearing loss is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


